J-S30015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.A. O/B/O                                         IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

S.A.

                       v.

S.M.

APPEAL OF: LACKAWANNA COUNTY

                                                        No. 1655 MDA 2016


               Appeal from the Order Entered September 7, 2016
              In the Court of Common Pleas of Lackawanna County
                      Orphans’ Court at No(s): 16 FC 40874


BEFORE: SHOGAN, RANSOM, and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                                 FILED JULY 18, 2017

        Appellant, Lackwanna County Office of Youth and Family Services

(“OYFS”) appeals from the order entered on September 7, 2016, that denied

its motion to quash a subpoena and awarded L.A., on behalf of minor child

S.A. (“Victim”),1 attorney’s fees in the amount of $300. We affirm.

        The facts of this matter were set forth by the trial court as follows:

              This case involves S.[A]., a minor child, (hereinafter
        “Victim”) attempting to obtain her records from the Office of
        Youth and Family Services (hereinafter “OYFS”) of Lackawanna
        County by a Subpoena to Produce Documents or Things for
        Discovery Pursuant to Rule 4009.22. On July 22, 2016, the
        Victim issued a Subpoena to Produce Documents or Things for
____________________________________________


1
    L.A. is the Victim’s mother.
J-S30015-17


      Discovery Pursuant to Rule 4009.22 to the [OYFS] requiring it to
      produce “Any and all information, video, written statements and
      physical evidence and or reports gathered by your agency
      relative to [Victim], born [in June of 2011].”         (Subpoena
      07/22/16). On August 22, 2016, OYFS filed a Motion to Quash
      Subpoena and Objection to Subpoena. (Motion 08/22/16). On
      September 7, 2016, the Victim filed an Answer to Motion to
      Quash and Objections to Subpoena. (Answer 09/07/16). Oral
      Arguments were held before this Jurist on September 7, 2016.
      This Court entered an Order dated September 7, 2016 denying
      OYFS’[s] Motion to Quash Subpoena and Objection to Subpoena
      and ordered OYFS to pay the Victim’s attorney’s fees in the
      amount of three hundred dollars ($300.00) within thirty (30)
      days of the Order. (Order 09/07/16). On October 3, 2016, OYFS
      filed its Notice of Appeal of the Order dated September 7, 2016,
      as it pertains to requiring the payment of the Victim’s attorney’s
      fees in the amount of three hundred dollars ($300) by OYFS.
      (Notice 10/03/16).

Trial Court Opinion, 11/16/16, at 1-2. Both OYFS and the trial court have

complied with Pa.R.A.P. 1925.

      On   appeal,   OYFS   raises   the   following   issues   for   this   Court’s

consideration:

      I. Whether the judge erred and/or abused her discretion in
      awarding attorney fees against [OYFS] on the basis that
      [OYFS’s] Motion to Quash Subpoena was against the law or
      contrary to the law?

      II. Whether the judge erred and/or abused her discretion in
      awarding attorney fees against [OYFS] when there were no
      findings of fact to justify such action?

      III. Whether the judge erred and/or abused her discretion in
      awarding attorney fees against [OYFS] when there was no
      finding of frivolous or done for delay?

OYFS’s Brief at 4.

      Our rules of civil procedure provide in relevant part, as follows:


                                     -2-
J-S30015-17


     Failure to Comply with Subpoena. Notice to Attend or
     Notice to Produce

     (b) If a party fails to comply with a subpoena, a notice to attend
     or a notice to produce, the court may enter any order imposing
     appropriate sanctions authorized by Rule 4019(c) and, if the
     failure to comply is for the purpose of delay or in bad faith, the
     court may impose on that party the reasonable expenses
     actually incurred by the opposing party by reason of such delay
     or bad faith, including attorney’s fees. If the failure is wilful the
     court, after hearing, may adjudge the party to be in contempt.

Pa.R.C.P. 234.5(b). Additionally, “[o]ur standard of review of an award of

attorneys’   fees   is   well   settled:   we    will   not   disturb   a   trial   court’s

determinations absent an abuse of discretion.” Miller v. Miller, 983 A.2d
736, 743 (Pa. 2009) (citation omitted).

     OYFS’s issues focus on the trial court’s award of attorney’s fees due to

OYFS’s failure to provide the information Victim requested. The trial court

addressed OYFS’s claims as follows:

           According to the Pennsylvania Child Protective Services
     Law, reports made pursuant to this chapter, including, but not
     limited to, report summaries of child abuse and reports made
     pursuant to Section 6313 as well as any other information
     obtained, reports written or photographs or X-rays taken
     concerning an alleged instance of child abuse in the possession
     of the department or a county agency[,] shall be confidential. 23
     Pa.C.S.A. § 6339 (West 2016).

           However, such law provides clear exceptions for the
     release of information in confidential reports. 23 Pa.C.S.A. §
     6340 (West 2016). [“]Upon written request, a subject of a report
     may receive a copy of all information contained in the statewide
     database or in any report filed pursuant to Section 6313.[”] 23
     Pa.C.S.A. § 6340(b) (West 2016). Further, Pennsylvania Child
     Protective Services Law defines “Subject of the report” as “[a]ny
     child, parent, guardian or other person responsible for the
     welfare of a child or any alleged or actual perpetrator in a report

                                           -3-
J-S30015-17


      made to the department or a county agency under this chapter.”
      23 Pa.C.S.A. §6303 (West 2016). Furthermore, information
      contained in case records shall be released upon request to
      parents and legal guardians as well as to children[’s] and
      parents’ attorneys. 55 Pa. Code § 3130.44(d) (Westlaw 2016).
      Clearly, the Victim was entitled to her records from OYFS
      according to 23 Pa.C.S.A. § 6340(b) and 55 Pa. Code §
      3130.44(d).

             During the hearing, OYFS stated that the Victim can review
      the file, but that OYFS has always insisted on a court order and
      not a subpoena for the release of the records. (H.T. 09/07/16, p.
      7). However, that is contrary to law, and OYFS knew or should
      have known of such when it filed its Motion to Quash Subpoena
      and Objection to Subpoena. In 2015, the Honorable District
      Judge James M. Munley ruled in L.W. v. Lackawanna Cty., Pa.,
      [in] which OYFS was a named party, that the Agency’s Motion to
      Quash a Subpoena for its case file in a tort action should be
      denied based on the fact that the [V]ictim was entitled to the
      reports as she was the “Subject of the investigation.” L.W. v.
      Lackawanna Cty., Pa., No. 3:14CV1610, 2015 WL 1499865,
      (M.D. Pa. Apr. 1, 2015).

Trial Court Opinion, 11/16/16, at 2-3.

      As noted above, OYFS argues that the trial court erred in concluding

that its motion to quash the subpoena was against the law, erred in failing to

make findings of fact, and awarded attorneys’ fees where there was no

frivolousness or delay. We disagree with each claim of error.

      The trial court clearly explained that despite OYFS’s “insistence” on a

court order to release the requested information, such is not the law. Trial

Court Opinion, 11/16/16, at 3.    Pursuant to 23 Pa.C.S. § 6340(b), Victim

was entitled to receive the report pursuant to the subpoena, and the trial




                                    -4-
J-S30015-17


court’s factual basis wherein it concluded that a court order was not

required, was apt. Id. at 4. Moreover, OYFS is presumed to know the law,2

and its filing of a motion to quash the subpoena, when a written request

was all that was required by law,3 was frivolous. Accordingly, we discern

no error of law or abuse of discretion, and we affirm the trial court’s order

denying OYFS’s motion to quash the subpoena and award of attorney’s fees.

        Order affirmed.

    Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2017




____________________________________________


2
  See In re Kearney, 7 A.2d 159, 161 (Pa. Super. 1939) (reiterating the
legal maxim that ignorance of the law is no excuse because everyone is
presumed to know the law).
3
    23 Pa.C.S. § 6340(b).



                                           -5-